Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This application is a continuation of US application 15/008646, now abandoned, filed January 28, 2016, which is a continuation of US application 14/280405, now abandoned, filed May 16, 2014, which is a continuation of US application 12/661639, now abandoned, filed March 22, 2010, which is a continuation of US application 12/072539, now abandoned, filed February 27, 2008, which is a divisional application of US application 10/691895, now abandoned, filed October 23, 2003, which claims benefit of provisional application 60/420918, filed October 24, 2002.  Claims 1-6 are pending in this application and examined on the merits herein.  

Declaration Previously of Record
	A declaration under 37 CFR 1.131 was filed in the parent application 15/008646 on August 7, 2018, by Hans Jörg Möbius with respect to the date of conception of the claimed invention, specifically the treatment of severe Alzheimer’s disease with a combination of memantine and donepezil, and the use of the Severe Impairment Battery (SIB).  This declaration is sufficient to establish conception of the claimed invention of prior to May 17, 2002.  As a result, the references Thomsen et al. WO03/101458 and Ieni et al. WO2004/034963, both cited in the information disclosure statement submitted February 18, 2021 in this application, are not prior art against the present claims as their effective filing dates are later than May 17, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Winblad et al. (Reference cited in PTO-1449 and of record in parent application) in view of Feldman et al. (Reference cited in PTO-1449 and of record in parent application) in view of Wenk et al. (Reference cited in PTO-1449 and of record in parent application)
Independent claims 1-3 are all directed to variants of the same method, namely treating a patient having severe Alzheimer’s disease with both memantine or a salt thereof and donepezil or a salt thereof, and additionally evaluating the patient using the Severe Impairment Battery. (SIB) These claims additionally require that the patient exhibit improved cognition compared to that which would be observed with donepezil monotherapy.  Dependent claims 4 and 5 define specific dosages of the two active agents.  Dependent claim 6 defines the cognitive improvement as being observed after at least twelve weeks of therapy.  With respect to the classification of patients as suffering from “severe Alzheimer’s disease, this is taken as including for example patients having a MMSE score of ten or less or eleven or less as described for example by Perneczky et al. (Reference included with PTO-892, see section for “results”) or Juva et al. (Reference included with PTO-892, dee for example p. 294 left column third paragraph) which provide evidence that this definition is used by those skilled in the art to define severe Alzheimer’s disease.
Winblad et al. discloses a study evaluating the efficacy of memantine in subjects suffering from severe dementia. (p. 137 left column last paragraph - p. 138 right column first paragraph) In particular, the inclusion criteria included a MMSE score of less than 10, which is an indicator of severe Alzheimer’s disease as discussed above.  The dementia is either of the Alzheimer’s or vascular type. (abstract) Patients received memantine in an amount of 5 mg per day followed by 10 mg per day as a solid tablet, which falls within the range recited in present claims 4 and 5. (p. 137 left column second paragraph) Memantine was found to produce a statistically significant response compared to placebo. (p. 138 right column last paragraph, p. 139, table 2) Winblad et al. does not disclose a method further comprising administering an acetylcholinesterase inhibitor or a pharmaceutical composition further comprising an acetylcholinesterase inhibitor.
Feldman et al. discloses a study of patients suffering from moderate to severe Alzheimer’s disease, comprising administering to the study group 5 or 10 mg of donepezil per day in oral tablet form, falling within the range recited in present claims 4 and 5. (p. 613 right column last paragraph, p. 614 left column first paragraph) Feldman further discloses that assessment of treatment benefits in patients with moderate to severe Alzheimer’s disease is needed. (p. 613 left column first paragraph) The treatment group displayed improvement in cognition as measured by the SIB, compared to the placebo group. (P. 617 left column figure 3) Feldman further suggests that the detection of further decline in the placebo group as measured by the SIB indicates that this measure is better able than the sMMSE to detect change in cognition for this population of severely affected subjects. (p. 616 right column first paragraph, p. 619 left column first paragraph)
Wenk et al. discloses a study of the interaction between memantine and acetylcholinesterase inhibitors THA, DFP, galantamine, and donepezil. (p. 1080 third paragraph - p. 1081 first paragraph) The effect of reversible acetylcholinesterase inhibitors such as donepezil, THA, and galantamine was seen to not be attenuated by co-administration with memantine. (p. 1082 last paragraph)
It would have been obvious to one of ordinary skill in the art at the time of the invention to co-administer memantine and donepezil to a patient suffering from severe Alzheimer’s disease, and also to formulate these two agents into a single pharmaceutical dosage form at a dosage of 10 mg memantine and 5-10 mg donepezil.  One of ordinary skill in the art would have been motivated to do so because the two agents are seen to be useful for treating the same condition, namely Alzheimer’s disease, as described in the cited references Winblad and Feldman.  Furthermore the fact that Wenk assesses the suitability of these two compounds for co-administration indicates that there was interest among those skilled in the art at the time of the invention in developing them for co-administration.  One of ordinary skill in the art would have reasonably expected success because Wenk et al. discloses that the two agents can be safely and effectively co-administered.
It would additionally have been obvious to one of ordinary skill in the art at the time of the invention to assess this patient population using the Severe Impairment Battery (SIB).  One of ordinary skill in the art would have used this instrument to measure the patients’ cognitive status because of the specific suggestion by Feldman that the SIB is an appropriate measure of cognition in patients with severe dementia and is better able to measure changes in cognition than the sMMSE.
Regarding the limitation requiring that the subject experience cognitive improvement as measured by the SIB, this is a functional limitation.  According to MPEP 2111.01, “If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”  It can reasonably be inferred that performing the exact same method described by Applicant (i.e. administering the claimed amounts of memantine and donepezil to a patient with severe dementia) will produce the same effect, namely improvement in cognition.  Furthermore Feldman already discloses improvement in cognition as measured by the SIB in patients receiving donepezil as monotherapy.  Therefore it would be expected that patients receiving donepezil plus a further therapy would experience at least this level of improvement.  Regarding the disclosure of Winblad, the authors of this reference did not assess the subjects with a measure of cognitive impairment.  However, the fact that the change in cognition was not assessed is not a teaching that there was not change in cognition, much less a teaching away from improving cognition, merely that the authors were not specifically examining cognition in this study.  In the article Reisberg et al. (Reference of record in PTO-1449) the authors did evaluate the effects of memantine monotherapy on cognition, using the SIB measurement scale, and found an improvement compared to placebo, (p. 1337 table 2) indicating that improvement in cognition is in fact an effect of memantine monotherapy.  In addition, Applicant’s own data (e.g. figures 1 and 2 from the drawings) indicates that this is in fact an effect of adding memantine to donepezil monotherapy.  Furthermore the reference Tairot et al. et al. (of record in PTO-1449) describes a cognitive improvement for the combination of memantine and donepezil, and Reisberg et al. (of record in PTO-1449, published 2000) describes improvement in cognition for patients receiving memantine alone.  In all cases, it is clear that improvement in cognition is an effect of memantine treatment in patients suffering from moderate to severe Alzheimer’s disease, with or without concomitant donepezil therapy.  Therefore the preponderance of the evidence weighs in favor of the patients treated by Winblad having experienced improvement in cognition despite the fact that the authors of the study did not perform an evaluation with the SIB or other cognitive assessment, and therefore patients receiving both memantine and donepezil experiencing a greater improvement in cognition than would be experienced with donepezil alone.  Therefore when all the evidence is evaluated, the statements in claim 1 regarding cognitive improvement does not define any additional structural feature of the claim.  
Therefore the invention taken as a whole is prima facie obvious.
	In addition the parent application contains a declaration submitted under 37 CFR 1.132 on August 7, 2018 by Han-Jeorg Möbius asserting that improvement of cognition in severely demented patients is surprising and unexpected.  The declarant, in the cited portion of the declaration, the declarant describes the motivation for declarant’s study of cognition in advanced AD.  In particular, Dr. Möbius states that at the time of the study donepezil was approved only for mild to moderate AD and there was no approved drug for advanced AD.  The declarant further describes selecting the SIB as a measure of cognition due to its ability to evaluate cognition in those severely affected by AD.  In the middle paragraph of p. 3, the declarant states, “Consequently, I can clearly supplement my previous declaration in response to the instant Office enquiry and confirm that my observations regarding the nature of the invention claimed with the instant application were specifically directed to patients suffering from severe Alzheimer’s disease and further that the data which were evaluated in the observations were SIB data, which data are specifically obtained from patients suffering from severe Alzheimer's disease.” However, at the beginning of the paragraph, he states, “I rely on the fact that treatment of patients suffering from moderately severe to severe dementia of the Alzheimer's type was the focus of my research and the foundation of my invention memorialized in the instant application.” These statements appear to conflate “Severe” and “moderately severe to severe” AD.
However, taken as a whole, the data available do not appear to indicate that Applicant experimented specifically on patients suffering from clinically defined severe AD, defined herein as a MMSE score of less than 10.  While it is clear that the patients studied had more advanced disease than the earlier stage patients for whom donepezil was approved at the time by the Food and Drug Administration, the moderate to severe patients studied were at a similar stage of disease to the patients studied by Feldman et al. or Reisberg et al., for example.  Declarant’s statement that the more severely demented patients were the true focus of their research does not establish an unexpected result in these patients, since whatever the intent of the research, the actual data produced and relied upon to support any conclusion of unexpected results involve a mixed population of moderate and severe AD patients.  At the bottom of p. 3 of the declaration, the declarant further describes the severe impairment battery (SIB) as being useful for identifying meaningful data on changes in cognition in patients suffering from Alzheimer’s disease.  This is also the same scale used by Feldman et al. and Reisberg et al. and already commented on by Feldman et al. as useful for identifying meaningful data on changes in cognition in patients suffering from Alzheimer’s disease.  Overall, the research done by Applicant appears to have been on patients having the same or similar characteristics to those studied in the other cited references.  For these reasons the declaration does not provide any evidence of secondary considerations regarding the claimed invention.

Conclusion
No claims are allowed in this application.  This is a continuation of applicant's earlier Application No. 15/008646.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        12/1/2022